Citation Nr: 9918543	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-45 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1967 to July 1971 
and from January 1986 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 RO rating decision that denied 
the veteran's claims of service connection for a cardiac 
disability to include high blood pressure, a right elbow 
disability, a respiratory disability, a back disability, a 
right shoulder disability and hemorrhoids.  This matter was 
previously before the Board in October 1997 at which time it 
was remanded to the RO for additional development.


FINDINGS OF FACT

1.  The record does not include a current medical diagnosis 
of a cardiovascular disability to include hypertension, a 
respiratory disability, a back disability, or a right 
shoulder disability.

2.  A hemorrhoid disability is attributable to service.


CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for a 
cardiovascular disability to include hypertension, a 
respiratory disability, a back disability and a right 
shoulder disability are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  A hemorrhoid disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1967 preenlistment examination report 
shows that he had normal evaluations of his heart, upper 
extremities, lungs and chest, anus and rectum, and spine.  It 
also reflects blood pressure readings of 166 (systolic)/94 
(diastolic), 172/102 and 168/98.  The report further shows 
that a blood pressure recheck was performed 10 days later 
which yielded readings of 132/88, 132/84 and 134/86, and 
another blood pressure check performed a few days later 
yielded a reading of 132/84.  

A March 1967 Report of Medical History notes that the veteran 
had high blood pressure.

According to a service medical record in July 1968, the 
veteran had two external hemorrhoids of two days duration.  
The record also shows that a clot was extracted and an 
iodoform gauze pack was inserted.  

An August 1968 service medical record shows that the 
veteran's hemorrhoids were thrombosed and tender and were 
excised.  An impression was given of thrombosed external 
hemorrhoid.  The veteran was put on restrictive duty for 4 to 
5 days.

In June 1971 the veteran underwent a release from active duty 
examination and was found to have normal clinical evaluations 
of his heart, upper extremities, lungs and chest, anus and 
rectum, and spine.  His blood pressure on examination was 
130/92.

Dental records in August 1988 and November 1988 reflect the 
veteran's report of high blood pressure.  They also note that 
the veteran had taken medication in the past, but was not 
taking medication any longer.  They further note that he was 
on a program to control cholesterol and that his blood 
pressure of 140/90 was "where it had been" and was "maybe 
lower than before."  A dental record in January 1990 
reflects a history of high blood pressure and notes that the 
veteran had been treated for bronchitis.

An undated service dental record shows that the veteran was 
found to have a blood pressure reading of 142/92 during a 
routine screening and was referred to primary care for 
evaluation and advice.

The veteran was found to be hypertensive at his retirement 
examination in January 1990 and had blood pressure readings 
of 154/124 and 118/82.  It is noted that he had a scar on his 
right elbow, and that the right elbow lacked 20 degrees of 
extension.  Clinical evaluations of his heart and lungs, anus 
and rectum, and spine were normal.

In April 1990 the veteran filed a claim of service connection 
for disabilities to include a heart disability with 
hypertension, a respiratory disability, a back disability, a 
right elbow disability, a right shoulder disability and a 
hemorrhoid disability.  The RO denied this claim in July 
1990.

A VA examination report in January 1993 reflects the 
veteran's history of taking hypertension medication off and 
on between 1980 to 1985, with no medication since.  It also 
notes that he did not have heart disease.  It further 
contains his report of having a small internal hemorrhoid 
that occasionally prolapsed during defecation, but with no 
pain or bleeding.  On examination the veteran was found to be 
asymptomatic with a blood pressure reading of 130/80.  In 
regard to a respiratory disability, it is noted that he had 
pleurisy in 1989 with no prior pulmonary diseases and no 
history of tuberculosis.  Medical treatment was noted to have 
resolved the pleurisy, the cause of which had not been 
determined.  This examination report also notes that the 
veteran had surgical thrombosed hemorrhoids in 1969 with no 
treatment since, and a .5 centimeter soft mass internally at 
five o'clock.  The veteran was diagnosed as having (1) 
previous history of mild hypertension, apparently within 
normal limits since with no evidence of organ damage (2) 
episode of pleurisy, resolved with medical treatment, cause 
undetermined (3) history of surgery for hemorrhoids, a small 
internal hemorrhoid remained; usually asymptomatic. 

At an orthopedic examination in January in 1993 the veteran 
reported injuring his right arm in 1979 while playing 
volleyball.  He complained of resulting pain and limitation 
of movements that had developed slowly.  He said he had seen 
a doctor and was told he needed an operation.  He said that a 
spur had been taken off the back of the elbow which had not 
helped much, and an operation a year later had involved 
cutting through the front of his elbow.  He said that this 
procedure helped him somewhat, but that he still did not have 
full range of motion.  He said that he had not had any 
treatment for his elbow since service.  He also reported pain 
in his upper back near his neck in service, with no symptoms 
for a "good while".  He said that the previous year he had 
felt some discomfort in the neck and was told by his doctor 
to do exercises, and that this stopped the discomfort.  He 
was given a diagnosis of history of cervical strain.

A chest X-ray was performed in January 1993 revealing mild 
uncoiling of the aorta without cardiomegaly and no evidence 
of pleuropulmonary abnormality.

In May 1995 the RO continued the denial of the veteran's 
claims of service connection for hemorrhoids, a heart 
disability to include hypertension, degenerative arthritis of 
the right elbow, an upper back disability, a right shoulder 
disability and a respiratory disability.

Pursuant to the Board's October 1997 remand order, the RO 
requested an addendum opinion from the VA examiner who 
performed the general examination in December 1992.  The RO 
asked the examiner to review the veteran's claims file, 
examine the veteran, and state whether there was an 
etiological relationship between the veteran's external 
hemorrhoid noted in service and the internal hemorrhoid noted 
at the December 1992 examination.  The examiner responded to 
this request by stating that "it was not possible to say how 
long the internal hemorrhoid had been present", but that "a 
good guess [was] that, given the [veteran's] history of 
surgery in 1969 for a similar problem, as well as his long 
period of service between 1967 and 1990, that the hemorrhoid 
must have arisen at some point during the [veteran's] period 
of service"  He also stated that "only an examination after 
the [veteran's] discharge from the service in 1990, finding 
no hemorrhoids, could show that the hemorrhoid appeared after 
that date."

A record on file dated in December 1998 shows that the 
veteran failed to report to scheduled examinations for his 
heart, shoulder, elbow, spine and respiratory system.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1998).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Heart Disability

The veteran's service medical records reflect elevated blood 
pressure readings at his entry into active duty in March 
1967, as well as a March 1967 Report of Medical History 
containing a finding of high blood pressure.  Dental records 
show that he had taken medication for his blood pressure in 
the past, but was no longer on such medication.  They also 
reflect elevated blood pressure readings.  

The veteran was found to be hypertensive at his retirement 
examination in January 1990.

Despite elevated blood pressure readings and a notation that 
the veteran was hypertensive in service, the record is devoid 
of postservice evidence of hypertensiveness or of 
hypertension.  At a VA examination in December 1992 the 
veteran denied having a history of heart problems and 
reported that he had taken blood pressure medication off and 
on between 1980 and 1985, a period in which he was not 
serving on active duty.  He was diagnosed as having a 
previous history of mild hypertension, apparently within 
normal limits since, with no evidence of organ damage.  

While the above-noted evidence supports a finding that the 
veteran had a history of mild hypertension, it does not 
support a finding that he currently has hypertension, or any 
other heart disability.  It should be noted that a January 
1993 chest X-ray revealed mild uncoiling of the aorta without 
cardiomegaly.  While the significance of this finding is not 
clear, an attempt to have the veteran undergo a VA heart 
examination in 1998 did not meet with success because of the 
veteran's failure to report to such an examination.  See 
38 U.S.C.A. § 3.655 (1998).  In any event, notwithstanding 
the 1993 X-ray report, the record is still devoid of a 
medical opinion linking a current cardiovascular disability 
to the veteran's periods of active duty.  Caluza, supra.  As 
such, the veteran's claim of service connection for a heart 
disability, to include hypertension, is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107.

Disabilities of the Respiratory System, Back and Right 
Shoulder

The veteran was found to have normal clinical evaluations of 
his lungs, spine and upper extremities at his service 
enlistment and retirement examinations.  

Although it is noted on a dental record that the veteran had 
previously been treated for bronchitis, his service medical 
records are devoid of complaints or treatment for a 
respiratory problem.  Although he reported at a 1992 VA 
examination that he had been treated in service in 1989 for 
pleurisy, there is no record of such treatment.  He also 
reported at the 1992 examination that he did not have a 
history of pulmonary disease or tuberculosis, and that he had 
been asymptomatic ever since 1989.  He had a normal clinical 
evaluation of his lungs at his retirement examination in 
1990.  The veteran's assertion of being asymptomatic since 
service coupled with the lack of evidence of a current 
pulmonary disability makes his claim for a respiratory 
disability implausible and not well grounded.  Caluza, supra.

The record is also devoid of evidence of current spine or 
right shoulder disabilities. 
With respect to a right shoulder disability, the veteran 
reported at a VA examination in January 1993 that he did not 
have problems with his right shoulder.  He also said that he 
had had pain in his upper back near his neck in the military, 
and had had some discomfort in his neck the prior year which 
had resolved, but that he had no complaints regarding his 
upper back at that time.  The veteran was not given a 
diagnosis in regard to his spine or right shoulder at the 
1993 examination.

In view of the absence of competent medical evidence of a 
current respiratory, spine or right shoulder disability, 
these service connection claims are implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107.  

Hemorrhoids

The veteran's claim of service connection for hemorrhoids is 
well grounded meaning plausible, and VA has fulfilled its 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).

Service medical records show that the veteran had been seen 
for two external hemorrhoids in July 1968 which were of two 
days duration.  In August 1968 the external hemorrhoids were 
shown to be thrombosed and tender and were excised. There are 
no further notations of hemorrhoids in the veteran's service 
medical records, including his January 1990 retirement 
examination report. 

At a VA examination in December 1992 the veteran was found to 
have an internal hemorrhoid.  He was diagnosed as having 
history of surgery for hemorrhoids, a small internal 
hemorrhoid remained, usually asymptomatic.  

In January 1998 the VA examiner from December 1992 issued an 
addendum opinion stating that it was not possible to say how 
long the internal hemorrhoid had been present, but that "a 
good guess" given the veteran's history of a similar problem 
in 1969, and long period of service, was that it arose at 
some point during the veteran's service.  He also said that 
only a finding by an examiner following service in 1990 of no 
hemorrhoids could it be shown that the hemorrhoid appeared 
after that date.

Since the veteran did not undergo an examination following 
service until 1992, it cannot be known whether the hemorrhoid 
was present before then.  However, an internal hemorrhoid was 
not found at the veteran's retirement examination in January 
1990. 

With this being said, the examiner in 1998 does relate the 
veteran's internal hemorrhoid to service.  Although not 
definitive by any means, his "good guess" opinion that the 
veteran's postservice hemorrhoid arose in service, in 
contrast to the lack of finding of an internal hemorrhoid at 
the veteran's retirement examination in January 1990, puts 
the issue as to the incurrence of a hemorrhoid disability in 
service in relative equipoise.  As such, the veteran should 
be given the benefit of the doubt in this matter and the 
claim of service connection for hemorrhoids should be 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cardiovascular disability to include 
hypertension, a respiratory disability, a back disability and 
a right shoulder disability is denied as not well grounded.

Service connection for a hemorrhoid disability is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Service medical records show that the veteran had a scar on 
his right elbow and that he lacked 20 degrees extension in 
his right elbow at his retirement examination in January 
1990.  There are no other service medical records on file 
that reflect these findings.

At a VA examination in 1993 the veteran said that he injured 
his right arm in 1979 during a volleyball game and that he 
underwent right elbow surgery in 1983 and 1984.  He also said 
that he had never resumed full range of motion in his right 
elbow.  He was diagnosed as having loss of motion of the 
right elbow due to osteoarthritis of the right elbow joint.

Before a determination can be made as to the incurrence or 
aggravation of a right elbow disability in service, the 
veteran's claims file should be as complete as possible.  
This requires that all medical records that relate to the 
veteran's elbow disability be obtained including records from 
1979, as well as the 1983 and 1984 surgical records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thereafter, 
the veteran's right elbow should be reevaluated by a VA 
examiner.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1. The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA and non-VA) of medical 
examination or treatment for his right 
elbow since 1979, including the name, 
date and address of the medical 
facilities where he underwent surgery in 
1983 and 1984.  These records should be 
obtained and associated with the claims 
file, following the procedures of 
38 C.F.R. § 3.159 (1998).

2.  The RO should schedule the veteran to 
undergo an orthopedic examination in 
order to assess the nature and etiology 
of a right elbow disability.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she  
may review the veteran's medical history.  
A notation to the effect that the claims 
file was reviewed must be included in the 
examination report.  The examiner should 
be asked to provide an opinion as to the 
time of onset of any current right elbow 
disability.  In the event that the 
examiner finds that this disability had 
its onset after July1971 and prior to 
January 1986, he or she should also 
provide an opinion as to whether such a 
disability increased in severity during 
the veteran's active duty (January 1986 
to January 1990) beyond the natural 
progress of the disease.

3.  Thereafter, the RO should review the 
evidence of record and readjudicate the 
issue of service connection for a right 
elbow disability.  The RO should give due 
consideration to any laws, regulations, 
or legal precedent that might entitle the 
veteran to favorable disposition, 
including a discussion of whether the 
benefit-of-the-doubt doctrine is for 
application.  38 U.S.C.A. § 5107(b) (West 
1991).  If the benefit is denied, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case and allow them a reasonable 
opportunity to respond.  

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

